232 S.W.3d 668 (2007)
Reginald J. RODGERS, Sr., Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89067.
Missouri Court of Appeals, Eastern District, Division Two.
September 11, 2007.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Appellant Reginald Rodgers, Sr. appeals from the motion court's judgment denying his Rule 24.035 post-conviction relief motion for ineffective assistance of counsel without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, we conclude that the trial court did not clearly err. Rule 24.035(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).